Exhibit 10.23

May 11, 2006

The CIT Group/Business Credit, Inc., as agent

Two Lincoln Centre

5420 LBJ Freeway, Suite 200

Dallas, Texas 75240

Attention: Regional Credit Manager

Ladies and Gentlemen:

AEGIS COMMUNICATIONS GROUP, INC.; ADVANCED TELEMARKETING CORPORATION, IQI, INC.,
LEXI INTERNATIONAL, INC. and INTERSERV SERVICES CORPORATION (individually and
collectively, the “Company”), THE CIT GROUP/BUSINESS CREDIT, INC., as agent (in
such capacity, “Agent”) for itself and certain other lenders (collectively,
“Lenders”) and Lenders are parties to a certain Financing Agreement dated as of
May 11, 2006 (as the same has been amended and may be amended, modified or
supplemented from time to time, the “Loan Agreement”). Capitalized terms not
defined shall have the meaning assigned to such terms in the Loan Agreement.

In consideration of the agreement of Agent and Lenders to enter into the Loan
Agreement and to enter into the financial accommodations evidenced thereby,
Company hereby covenants and agrees with the Agent, that until the indefesible
payment in full of the Obligations (as defined in the Loan Agreement) and until
all Obligations pursuant to the Loan Agreement have terminated whether direct or
indirect, primary or secondary, joint or several, fixed or contingent, Company
will not create, assume or permit to exist any lien, mortgage, pledge, charge,
security interest or other encumbrance of any kind (each of which is herein
called a “Lien”) on any Equipment or Real Estate now or hereinafter owned by
Company, (the “Excluded Collateral”) except Permitted Encumbrances.

Company covenants and agrees that except to the extent expressly permitted by
the Loan Agreement: (a) without the prior written consent of Agent, Company will
not exchange, assign, sell, transfer, hypothecate, pledge or otherwise dispose
of the Excluded Collateral, any of its interests in the Excluded Collateral or
take any other action similar to or having a result similar to any of the
foregoing (each a “Transfer Event”). Any purported Transfer Event which occurs,
absent compliance with the terms of this letter agreement, shall be deemed void
ab initio.

Company hereby authorizes Agent to file, in all uniform commercial code filing
offices deemed necessary or desirable by Agent, uniform commercial code
financing statements for notice purposes, substantially in the form of Exhibit B
hereto.

This letter agreement represents the entire agreement between the parties with
respect to the subject matter contained herein and supersedes any prior or
contemporaneous agreement, whether written or oral on such subject matter. No
provision of this letter agreement may be waived or modified except in writing
signed by Agent and the other parties hereto. This letter agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto, provided, that, the Company may assign this letter agreement or
delegate any of their obligations hereunder without Agent’s prior written
consent. This letter agreement will be construed in accordance with the laws of
the State of New York



--------------------------------------------------------------------------------

without regard to conflict of law principles. This letter agreement may be
executed in any number of counterparts, which, taken together, shall constitute
one original document. Signature by facsimile will bind the parties hereto.

Any communications or notices to be given or sent to any party hereto pursuant
to the terms hereof shall be in writing and shall be sent to the appropriate
party at the address of such party and in the manner set forth in the Loan
Agreement.

Please evidence your agreement to the foregoing terms and conditions by signing
and returning a copy of this letter agreement to the undersigned.

[Remainder of page intentionally blank; signatures follow]



--------------------------------------------------------------------------------

Very truly yours,

THE CIT GROUP/BUSINESS CREDIT, INC
as Agent

By:

 

 

 

Name:

 

Title:

[Signatures continue on next page.]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO

as of the date first written above:

AEGIS COMMUNICATIONS GROUP, INC.

 

By:

 

/s/ Kannan Ramasamy

 

 

Name: Kannan Ramasamy

 

Title: President & CEO

ADVANCED TELEMARKETING CORPORATION

 

By:

 

/s/ Kannan Ramasamy

 

 

Name: Kannan Ramasamy

 

Title: President & CEO

IQI, INC.

 

By:

 

/s/ Kannan Ramasamy

 

 

Name: Kannan Ramasamy

 

Title: President & CEO

LEXI INTERNATIONAL, INC.

 

By:

 

/s/ Kannan Ramasamy

 

 

Name: Kannan Ramasamy

 

Title: President & CEO

INTERSERV SERVICES CORPORATION

 

By:

 

/s/ Kannan Ramasamy

 

 

Name: Kannan Ramasamy

 

Title: President & CEO